Per Curiam.
The petition alleged that an election was held in the Town ■ of Whigham to determine whether or not said town should issue bonds in a stated sum; that proceedings for validation were instituted; that' a judgment refusing validation was rendered in the superior court of Grady county, wherein Whigham is situated; that subsequently at chambers in Camilla, Mitchell county, a judgment was rendered vali- ’ dating the bonds; that the court was without jurisdiction to render the latter judgment; that the mayor and aldermen have levied a tax to pay interest on said bonds, and are claiming the right to collect the tax to pay them; that said officials are without the authority to levy and collect the tax; that the bonds are illegal, and payment out of the treasury of said town would be illegal. The prayers were that the defendants be enjoined from collecting the tax,' and from paying the bonds. The court dismissed the petition on general demurrer. Held:
1. The alleged judgment rendered at chambers in 'Camilla is a nullity. Murray v. Tifton, 143 Ga. 301 (84 S. E. 967).
2. The judgment refusing to validate the bonds, not being based on the invalidity of the bonds, is not the equivalent of a judgment declaring them illegal. Bonds may be valid and binding notwithstanding a refusal of the court to confirm and validate. Tyson v. McIntosh County, 147 Ga. 233 (93 S. E. 407).
3. The allegations of the petition do not show that the bonds in question are not legal and binding as an indebtedness of the Town of Whigham.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.